Citation Nr: 1623138	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  11-05 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to May 1970.  He died in January 2008.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota.  Jurisdiction of this appeal has subsequently been transferred to the RO in Muskogee, Oklahoma.  

The appellant previously requested a hearing before a Veterans Law Judge.  Such a hearing was scheduled for January 2012; however, the appellant did not report for her hearing and has, to date, provided no explanation for her absence.  Thus, her Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704 (2015).  

This issue was previously presented to the Board in July 2014, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran died in January 2008 due to liver failure as a consequence of acute renal failure.  At the time of his death, he had been granted service connection for diabetes.  

2.  A liver or kidney disability was not incurred in service, was not continuous since service separation, did not result from a disease or injury incurred therein, did not manifest to a compensable degree within a year of service separation, and was not the result of any incident of service or a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1116, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  For the reasons to be discussed, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In the context of a claim for DIC benefits, to include service connection for the cause of a veteran's death, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The RO provided such specific notice with respect to the appellant's claim for DIC benefits within September 2008 and June 2010 notice letters.  Additionally, initial notice was provided prior to the rating decision on appeal, preventing any timing deficiency regarding the required VA notice.  See Mayfield, supra.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  Regarding VA's duty to assist in claims development, the Federal Circuit has held that 38 U.S.C.A. § 5103A(a) applies to DIC claims.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Under such statutory authority, VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A (a)(1).  However, VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim.  

In the present case, it appears that all known and available records relevant to the pending appeal have been obtained and are associated with the claims files.  The RO has obtained the Veteran's service treatment records, as well as private medical records.  No VA medical treatment has been reported.  Additionally, the claim was referred for a VA medical opinion in August 2014.  The appellant has not informed VA of any additional evidence yet to be obtained.  

Based on the foregoing, the Board finds that the appellant has not been prejudiced by any failure of VA in its duties to notify and assist her, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of her claim at this time is warranted.  

II.  Service Connection for the Cause of the Veteran's Death

The appellant seeks service connection for the cause of the Veteran's death.  She asserts that the Veteran incurred hepatitis during service, resulting or contributing to the liver failure that caused his death.  

Dependency and indemnity compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly autopsy reports.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

In order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

The Veteran died on January [redacted], 2008, at age 57.  The immediate cause of death was a liver failure, due to or as a consequence of acute renal failure.  No other contributing or significant conditions were listed.  At the time of his death, the Veteran had been granted service connection for diabetes mellitus.  

The Veteran underwent a medical evaluation for service entrance in January 1968.  At that time, no history of liver or renal disorders was reported, and none was noted on objective examination.  The service treatment records are negative for any diagnosis of or treatment for a liver or kidney disability during service.  The Veteran was afforded an April 1970 service separation examination.  At that time, no physical abnormalities, to include a liver or kidney disability, were noted.  Urinalysis and blood serology studies were within normal limits.  Likewise, the evidence of record, both lay and medical, does not indicate onset of either a liver or kidney disorder within a year of service separation.  

Thus, based on the above, the Board must conclude that a liver or kidney disability was not incurred in service, and because such a disability did not manifest within a year thereafter, service connection is also not warranted on a presumptive basis.  See 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309.  The record does not suggest, and the appellant does not contend, the Veteran experience onset of such a disorder either during service or within the presumptive period thereafter.  The Veteran was first diagnosed with liver disorders, hepatitis C and cirrhosis, in approximately 2005, many years after service separation.  By the Veteran's own report on VA examination in December 2005, he had no known liver disease until he sought treatment at a VA medical center in June 2005 for severe hematemesis.  The record also does not indicate onset of a kidney disorder within a year of service separation, or for many years thereafter, until approximately 2007, shortly before his death.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and is one factor that weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, no competent expert has opined that hepatitis C or cirrhosis had their onset in service or within a year thereafter.  Thus, service connection for the cause of the Veteran's death on that basis is not warranted.  

While the Veteran had been awarded service connection for diabetes mellitus, a VA physician examined the Veteran in December 2005 and reviewed the claims file.  Thereafter, the examiner opined that the Veteran's service-connected diabetes mellitus was unrelated to his hepatitis C, nor did diabetes mellitus aggravate this disorder.  The examiner opined that hepatitis C and diabetes had independent and unrelated etiologies.  

The appellant asserts that the cause of the Veteran's death was the result of herbicide exposure during service.  For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent (including Agent Orange), a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2014).  "Service in the Republic of Vietnam" means actual service in country in Vietnam from January 9, 1962, to May 7, 1975, and includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (VA's requirement that a Veteran must have "stepped foot" on landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute); VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam-era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off- shore of the Republic of Vietnam is not qualifying service in Vietnam).  

In the present case, the Veteran's DD-214 reflects service in Vietnam.  For such veterans, exposure to herbicides is presumed.  See 38 C.F.R. § 3.309(e).  If the Veteran was exposed to an herbicide agent during service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied; chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes colitis or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutaneous tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchitis, laryngitis or trachea) and soft tissue sarcomas, other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or mesothelioma.  38 C.F.R. § 3.309(e).  While ischemic heart disease is noted to be a presumptive disorder under 38 C.F.R. § 3.309(e), this term does not include hypertension.  38 C.F.R. § 3.309(e), Note 3.  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation, or on any other recognized basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

While diabetes mellitus is a disability for which service connection is presumed for veterans with herbicide exposure, neither cirrhosis nor hepatitis C are likewise presumed to be related to such exposure.  Acute renal failure is also not a disability for which presumptive service connection is granted.  Thus, presumptive service connection for the cause of the Veteran's death is not warranted.  The appellant has not otherwise presented competent evidence establishing a nexus between the Veteran's service, for which herbicide exposure is presumed, and the causes of his death.  

An August 2014 medical opinion was obtained from a VA physician.  The claims file was reviewed by the providing physician.  The physician noted the Veteran's history of hepatitis C, and opined that this was the underlying cause of his death.  The physician further opined that it was less likely than not the diabetes mellitus caused or contributed to the Veteran's cause of death, to include his acute renal failure.  In the physician's opinion, the record was without evidence the Veteran's diabetes mellitus caused, substantially contributed in, or shared in the production of death.  

The appellant has herself asserted that the Veteran's hepatitis C was due to or resulted from his herbicide exposure, or perhaps some other incident, of service.  In a September 2010 statement she alleged that the only way the Veteran could have contracted hepatitis was from the military using needles over and over again.  The Board finds, however, that as a layperson, the appellant is not competent to offer her own assertions regarding such an etiological nexus, as she lacks the specialized training or knowledge necessary regarding such complex medical matters.  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

An appellant is competent to report symptoms that he or she experiences or observes at any time because this requires only personal knowledge as it comes to him or her through their senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

While the present appellant is competent to report her observations about the Veteran's various terminal health problems, and competent to report that the Veteran received shots during service, liver and kidney failure are not the type of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such disorders are internal and medically complex, and not susceptible to lay observation and diagnosis.  Thus, her written and oral assertions, though credible, lack probative weight regarding the etiology of the Veteran's cause of death.  Laypersons may also testify regarding complex medical matters related to them by a competent medical expert; in the present case, however, the appellant has not alleged as such in the present case.  Id.  

In conclusion, the Board finds the preponderance of the evidence to be against the appellant's claim of service connection for the cause of the Veteran's death.  The Veteran's liver failure and acute renal failure were neither incurred nor aggravated during service, manifested to a compensable degree within a year thereafter, or were the result of or aggravated by any incident of service, to include herbicide exposure.  Accordingly, the preponderance of the evidence is against the claim; the benefit of the doubt provision does not apply and the appeal is denied. 


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


